

116 HR 705 IH: Pay Our TSA Screeners Act of 2019
U.S. House of Representatives
2019-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 705IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2019Mr. Katko (for himself, Mr. Brindisi, Mr. Van Drew, Ms. Stefanik, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo authorize the Administrator of the Transportation Security Administration to utilize the
			 security service fee to pay Transportation Security officer salaries
			 during a lapse in appropriations for the Transportation Security
			 Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pay Our TSA Screeners Act of 2019. 2.Use of security service fee to pay salaries of Transportation Security officers (a)In generalNotwithstanding any other provision of law, including section 44940 of title 49, United States Code, during any lapse in appropriations with respect to the Transportation Security Administration, the Administrator of the Transportation Security Administration is authorized to utilize amounts payable to the Administrator pursuant to the security service fee under such section to pay Transportation Security officer salaries to ensure effective continuity of security operations at airports.
 (b)Notification to CongressIf the Administrator of the Transportation Security Administration exercises the authority provided under subsection (a), the Administrator shall notify the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate of such exercise.
 (c)TerminationThe authority provided under subsection (a) terminates, with respect to any lapse in appropriations with respect to the Transportation Security Administration, on the date of the enactment of any Act making appropriations for the Transportation Security Administration.
			